EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: On line 13 of claim 1, remove “a”, replace -- an – before “alignment marker”.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, applicant has sufficiently defined and claimed a motorized tilt and swivel device, whereby the prior art does not teach or suggest an alignment component configured to: substantially align, prior to receiving the command signal and based on a alignment marker, the rotating axis with a camera lens of the camera mobile device; substantially align, prior to receiving the command signal and based on the alignment marker, the tilting axis with the camera lens; and constrain the camera mobile device such that the camera lens substantially overlaps an intersection of the rotating axis and the tilting axis in each of the plurality of positions, in combination with all other limitations set forth in the claim.
Regarding claim 8, applicant has sufficiently defined and claimed a method for generating panorama, whereby the prior art does not teach or suggest substantially aligning, based on an alignment marker of a motorized tilt and swivel device, a rotating axis of the motorized tilt and swivel device with a camera lens of a camera mobile device; substantially aligning, based on the alignment marker, a tilting axis of the motorized tilt and swivel device with the camera lens; and constraining, by the motorized tilt and swivel device, the camera mobile device such that the camera lens substantially overlaps an intersection of the rotating axis and the tilting axis in each of the plurality of positions, in combination with all other limitations set forth in the claim.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


MINH Q. PHAN
Primary Examiner
Art Unit 2852



/MINH Q PHAN/            Primary Examiner, Art Unit 2852